IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


L.M.B.,                                     : No. 568 MAL 2018
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
J.L.B.,                                     :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 23rd day of October, 2018, the Petition for Allowance of Appeal is

DENIED.